internal_revenue_service number release date index number ------------------- ----------------- --------------------------------------- in re -------------------- ----------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no -------------- telephone number ---------------------- refer reply to cc psi plr-102772-07 date july legend taxpayer vehicle crane chassis chassis manufacturer dear ---------------------- --------------------------------------------- -------------------------------------------- ------------------------------------------ -------------------------------------- ----------- this responds to your request for a ruling that taxpayer’s vehicle is not subject_to the tax imposed by sec_4051 of the internal_revenue_code because it is mobile_machinery under sec_4053 facts taxpayer designed and plans to manufacture vehicle a self-propelled mobile hydraulic crane taxpayer plans to sell vehicle at retail to equipment rental companies for use as jobsite lifting equipment in the general contracting and construction steel erection and crane-rental business vehicle is comprised of crane and chassis chassis is a standard truck chassis manufactured by chassis manufacturer generally for refuse applications chassis has a gross vehicle weight rating in excess of big_number pounds taxpayer plans to special- order chassis with the following changes upgrades upgrade rear suspension from big_number pounds to big_number pounds extend wheelbase from inches to inches eliminate front cross members aft of transmission route muffler to left-hand plr-102772-07 side use construction truck engine instead of standard highway engine and install fuel tanks air tanks and battery box at locations specified by taxpayer additionally taxpayer requires chassis manufacturer to cut four notches into the frame rails of the chassis the notches are cut from the top of the frame rail approximately inches deep and inches long taxpayer requires the notches for placement of crane’s outriggers notching the frame rails permits the outriggers to be placed closer to the ground to provide stability for the crane while in operation the notching also allows taxpayer to reduce the weight of the outrigger jacks and beams thus permitting taxpayer to use its standard outrigger design taxpayer determined that additional stress would be caused on the outrigger jacks and beams if the outriggers boxes rested directly on top of the frame rails as a result of the notches the chassis is no longer a continual and symmetrical c shape chassis the strength of the chassis is significantly reduced as a result of the notches taxpayer expects that chassis manufacturer will de-rate the chassis to less than big_number pounds due to the notches cut into the frame taxpayer also requires chassis manufacturer to drill holes into each of the frame rails in order for taxpayer to mount the crane’s sub-frame on the chassis after taxpayer receives the chassis from chassis manufacturer taxpayer plans to modify it further and assemble crane to it taxpayer’s modifications include installing a hydraulic tank a drive pump an integrated sub-frame outrigger assemblies aluminum walkways not suitable for bearing cargo weight and crane’s superstructure taxpayer’s integrated sub-frame is a design that has the outrigger boxes directly welded to the front and rear of the steel torque-box frame the steel torque-box frame i sec_34 inches wide inches tall inches wide and weighs approximately big_number pounds excluding outrigger beam installation the integrated sub-frame is permanently attached to the chassis by the predrilled holes using huck bolts crane’s superstructure is then bolted to the carrier bearing plate on top of the sub-frame using bearing bolts the design of crane’s superstructure with boom provides for virtually no useable cargo space substantial structural modifications would be needed for vehicle to carry a load other than crane after removal of the crane the notches in the chassis would need to be repaired in order to be structurally sound as the notches severely weaken the frame rails neither chassis manufacturer nor taxpayer recommend restoration of the frame rails due to large stress risers and the potential for fatigue cracking taxpayer estimates that modification of the chassis for carrying a load other than the crane cost approximately - of the original price of the chassis law and analysis plr-102772-07 sec_4051 of the internal_revenue_code imposes a percent ad valorem excise_tax on the first_retail_sale of automobile truck chassis and bodies truck trailer and semitrailer chassis and bodies and tractors of the kind chiefly used for highway transportation in combination with a trailer or semitrailer sec_4053 provides an exemption from the tax imposed by sec_4051 on mobile_machinery specifically no tax is imposed on a vehicle that consists of a chassis a to which there has been permanently mounted by welding bolting riveting or other means machinery or equipment to perform a construction manufacturing processing farming mining drilling timbering or similar operation if the operation of the machinery or equipment is unrelated to transportation on or off the public highways b which has been specially designed to serve only as a mobile carriage and mount and a power source where applicable for the particular machinery or equipment involved whether or not such machinery or equipment is in operation and c which by reason of such special design could not without substantial structural modification be used as a component of a vehicle designed to perform a function of transporting any load other than that particular machinery or equipment or similar machinery or equipment requiring such a specially designed chassis sec_4053 was added to the code by sec_851 of the american_jobs_creation_act_of_2004 publaw_108_357 this provision essentially codified the regulatory mobile_machinery exception to the definition of highway vehicle in sec_48_4061_a_-1 of the manufacturers and retailers excise_taxes regulations sec_48_4061_a_-1 provides that the term highway vehicle means any self-propelled vehicle or any trailer or semitrailer designed to perform a function of transporting a load over public highways whether or not also designed to perform other functions vehicle is not subject_to tax under sec_4051 vehicle is a highway vehicle under sec_48_4061_a_-1 it is a self-propelled vehicle designed to transport a crane over the public highways and is taxable under sec_4051 unless it meets the mobile_machinery exemption under sec_4053 the chassis has permanently mounted machinery or equipment to perform construction operations unrelated to transportation on or off the public highways under sec_4053 the crane is permanently mounted to the chassis with bolts the crane performs jobsite construction operations the jobsite construction operations are unrelated to the transportation on or off the highway the chassis is specially designed to serve only as a mobile carriage and mount for the crane under sec_4053 while most of the modifications chassis manufacturer and taxpayer make to the chassis are standard options or upgrades and not a special design the four notches in the frame rail are a special design to serve only plr-102772-07 as a mobile carriage and mount for the crane the notches are cut only to carry the crane designed and manufactured by taxpayer notching the frame rails permits the outriggers to be placed closer to the ground to provide stability for the crane while in operation the notching also allows taxpayer to reduce the weight of the outrigger jacks and beams thus permitting taxpayer to use its standard outrigger design the strength of the chassis after the four notches are cut is severely reduced the chassis’s strength is only reinforced when the crane is mounted to it the chassis by reason of the special design could not without substantial structural modification be used as a component of a vehicle designed to perform a function of transporting a load other than the crane under sec_4053 while chassis manufacturer generally manufactures this type of chassis for refuse vehicles the four notches are only placed in the chassis designed for taxpayer the notches significantly weaken the frame of the chassis if a permanently mounted crane were removed from the chassis the notches would need to be repaired before another body could be mounted neither chassis manufacturer nor taxpayer would recommend this repair accordingly vehicle is mobile_machinery under sec_4053 and not subject_to tax under sec_4051 this ruling is directed only to the taxpayer who requested it sec_6110 provides that this document may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by barbara franklin senior technician reviewer branch cc
